Citation Nr: 1219120	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for a left great toe disability, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision the RO denied entitlement to an increased rating for the left great toe disability, then evaluated as noncompensable.

In January 2010, the RO increased the rating for the left great toe disability to 10 percent, effective June 26, 2008, which it recognized as the date of his claim.

The Veteran submitted a notice of disagreement in April 2009 with a November 2008 rating decision denying entitlement to service connection for depression.  A statement of the case was issued in October 2009.  There is no subsequent record of a substantive appeal submitted concerning this issue, and it was not certified to the Board.  Thus, the Board will not take jurisdiction over that matter.  


FINDING OF FACT

The Veteran's left great toe disability is equivalent to a moderately severe impairment of the foot.


CONCLUSION OF LAW

A rating of 20 percent for a left great toe disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 38 C.F.R. § 4.71a, DC 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for a left foot condition.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2008 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the August 2008 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, the August 2008 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The August 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the August 2008 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.

The August 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's residuals of a left great toe disability are currently rated under 
38 C.F.R. § 4.71a, DC 5284 as a foot injury.  Under DC 5284, a 10 percent disability rating is warranted for a moderate foot injury, a 20 percent disability rating is warranted for a moderately severe foot injury, and a 30 percent disability rating is warranted for a severe foot injury.  A note to DC 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Turning to the evidence of record, the Veteran was afforded a VA examination in July 2008.  The Veteran had a fragmented onychogryphotic nail without inflammation.  There was a moderate bunion at the level of the MP joint of the great left toe with mild hallux valgus; with some decreased range of motion with pain.  The left foot was warm with intact circulation; with no ulcers or excoriations.  The Veteran had a mild limp on the left side.  The examiner indicated that there was no effect on activities of daily living or employability.  

The Veteran submitted a statement in April 2009 indicating that he occasionally used a cane.

The Veteran was afforded an additional VA examination in December 2009.  The Veteran was ambulatory and wearing a shoe that had been prescribed following his diagnosis of diabetes with no other walking aids utilized.  The Veteran complained of pain in his great left toe.  He had a thick nail of the great left toe with cornification, a moderate size bunion, and mild hallux valgus on the toe.  The examiner opined that these were all residuals of the service connected fracture.  There was no flatfoot.  

The Veteran's range of motion was "rather good" at the proximate interphalangeal joint (PIP) to about 20-25 degrees of flexion and to zero degrees of extension.  He could dorsiflex the metacarpophalangeal joint (MP) at 35 degrees with some pain and plantar flexion to about 10 degrees.  The diagnosis was moderate bunion and mild hallux valgus with increased cornification of the medial aspect of the great toe and onychogryposis of the toenail.  

The examiner indicated that there was mild to moderate affect on activities of daily living and employment.  The examiner indicated that the Veteran was unemployed and retired.  The examiner additionally discussed manifestations of the Veteran's non-service connected lower extremity peripheral neuropathy and plantar fasciitis.  Concerning the Deluca criteria, the examiner noted that there were gait disturbances on the left side which might contribute to some fatigability on the left.  

As the Veteran has continual pain with disturbances in gait, a bunion, corns, and hallux valgus as well as examination findings of possible long-term fatigability and mild to moderate affects on activities of daily living and employment, the Board finds that the overall impairment of the left foot has been shown to be more than mild in degree.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Accordingly, a 20 percent rating for moderately severe impairment of the foot is warranted.  38 C.F.R. § 4.71a, Code 5284. 

The Board has also considered whether the Veteran is entitled to a higher rating of 30 percent under DC 5284, for a severe foot impairment.  In this regard, the Board notes that the Veteran is able to walk, has good range of motion, pain limited to his left great toe, and no more than moderate impacts on activities of daily living and employment.  Thus, the Board finds that the evidence is against a finding that the disability approximates severe foot impairment.

Concerning additional diagnostic codes, the Veteran does not have flatfoot (Diagnostic Code 5276), pes cavus (Diagnostic Code 5278) and disability does not involve the tarsal or metatarsal bones (Diagnostic Code 5283).  As no other diagnostic codes pertaining to the foot would yield a rating higher than the current 20 percent, they are not for application.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1)(related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The rating criteria contemplate the Veteran's disability. The Veteran's left great toe disability is manifested by symptoms such as pain, altered gait, corns, a bunion and fatigability.  These manifestations are contemplated in the rating criteria, which provide a rating based on overall disability.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted. 

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

In this case, the Veteran applied for TDIU and such was denied in an August 2009 rating decision.  However, the Veteran's indicated in letters received in April 2009 state that he has problems functioning due to his non-service connected residuals of prostate cancer and accompanying stress.  Hence, the Board will not further consider entitlement to TDIU. 


ORDER

An increased rating of 20 percent for the service connected left great toe disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


